FILED

JAN * 8 2013
UNITED STATES DISTRICT COURT
FoR THE i)isrlzicr oF CoLUMBIA C‘f,',‘,’,'{‘s' §’o‘§,'n'§‘f,*i’;§fi§ §j"(§';',‘ljfr’§§¥
|3
Maurice Grayton, )
)
Plaintiff, )
) t
v. ) Civil Action No.  
)
United States of America et al., )
)
Defendants. )
MEMORANDUM OPINION

This action is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperz`s. The Court will grant the application and dismiss the
complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. lZ(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter
jurisdiction).

Plaintiff, a resident of Chula Vista, California, challenges the U.S. Supreme Court’s
denial of his motion for leave to proceed informal pauperis. See In re Graytorz, 132 S.Ct. 88
(Mem) (Oct. 3, 2011). He sues the United States and four employees of the Supreme Court’s
Office of the Clerk, Compl. at 6-7, seeking to compel "the highest court [to] reopen [his] case,
and/or accept [his] filing fee and/or set this matter before a jury trial . . . . Ia’. at 24. This Court
lacks jurisdiction to review the decisions of the Supreme Court or its Clerk. In re Marin, 956
F.Zd 339, 340 (D.C. Cir. 1992); see Panko v. Roa'ak, 606 F.Zd 168, 171 n.6 (7th Cir. 1979), cert.
denz`ea', 444 U.S. 1081 (l980) ("It seems axiomatic that a lower court may not order the judges or

officers of a higher court to take an action."). Furthermore, "[a]bsent a waiver, sovereign

1

immunity shields the Federal Govemment . . . from suit." FDIC v. Meyer, 5l0 U.S. 47l, 475
(1994) (citations omitted). The United States has consented to be sued under the Federal Tort
Claims Act ("FTCA"), 28 U.S.C. §§ 1346, 2671-80, which plaintiff has invoked, but only for
monetary damages and "under circumstances where the United States, if a private person, would
be liable to the claimant in accordance with the law of the place where the act or omission
occurred." Ia’., § l346(b)(l). Such consent does not encompass the alleged conduct forming the
basis ofthis action. See Compl. at ll-l3; FDIC v. Meyer, 510 U.S. at 478 ("[T]he United States
simply has not rendered itself liable under § l346(b) for constitutional tort claims."). Hence, this

case will be dismissed with prejudice A separate Order accompanies this Memorandum

we /t%/

llnited States/District Judge

Opinion.

Date: January z ,2013